Citation Nr: 0616995	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  00-09 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to service connection for status post 
recurrent bilateral acromioclavicular joint dislocations with 
subsequent mild degenerative joint disease.   

2.	Entitlement to service connection for 
hypercholesterolemia, claimed as secondary to a service-
connected disorder.  

3.	Entitlement to service connection for a liver disorder 
manifested by hepatic toxicity, claimed as secondary to a 
service-connected disorder.  

4.	Entitlement to service connection for tension headaches, 
claimed as secondary to a service-connected disorder.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1967 to October 
1970.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 1999 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  


FINDINGS OF FACT

1.	The veteran's residuals of recurrent bilateral 
acromioclavicular joint dislocations are related to service.  

2.	The veteran's hypercholesterolemia is related to service.  

3.	The veteran's liver disorder manifested by hepatic 
toxicity is related to service.  

4.	The veteran's tension headaches are related to service.  

CONCLUSIONS OF LAW

1.	A bilateral shoulder disorder was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

2.	The veteran's hypercholesterolemia is proximately due to 
his service-connected diabetes mellitus disorder.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2005).

3.	The veteran's liver disorder manifested by hepatic 
toxicity is proximately due to his service-connected skin 
disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310(a) (2005).

4.	The veteran's tension headaches are proximately due to his 
service-connected PTSD.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claims, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.  The Merits of the Claim to Direct Service Connection

The veteran claims that service relates directly to a current 
bilateral shoulder disorder.  For the reasons set forth 
below, the Board agrees with the veteran's claim.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In this matter, the evidence clearly establishes the first 
element of Pond.  The medical evidence shows that the veteran 
has a current bilateral shoulder disorder.  A May 2004 VA 
compensation examiner found the veteran with recurrent 
bilateral acromioclavicular joint dislocation, chronic right 
shoulder strain, surgical repair to a torn left rotator cuff 
with residual disability, and mild degenerative joint 
disease.  As such, the first element of Pond is established 
here.  Pond, 12 Vet. App. at 346.  

As to the second element of Pond, the Board notes limited 
information indicating inservice shoulder disorders.  
Specifically, the veteran's separation reports of medical 
examination and history note his complaints of left shoulder 
pain, while a September 1968 service medical record notes his 
complaints of right shoulder injury.  

As to the third element of Pond, the May 2004 VA examiner 
stated in his report that the veteran's recurrent shoulder 
dislocations are related to active service.  He then 
elaborated further in an October 2005 addendum, stating that 
the veteran's shoulder dislocations and degenerative changes 
were related to service.  Pond, 12 Vet. App. at 346.  Based 
on these opinions, the Board finds the second and third 
elements of Pond established here as well.  Pond, 12 Vet. 
App. at 346.   

In finding service connection here, the Board finds troubling 
the lack of detailed medical evidence indicating inservice 
shoulder disorders.  As noted above, only one service medical 
record indicates an inservice right shoulder disorder, while 
only the veteran's complaints in his separation medical 
reports indicates an inservice left shoulder disorder.  

Nevertheless, a VA medical professional twice found the 
veteran's current shoulder disorders related to service.  As 
these opinions are uncontested by other competent medical 
evidence in the record, the benefit-of-the-doubt rule 
applies, and the claim must be granted.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  The Merits of the Claims for Secondary Service 
Connection

The veteran also claims secondary service connection for 
cholesterolemia, liver, and headache disorders.  Again, the 
Board agrees with the veteran's claims.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 
4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

	Hypercholesterolemia

The record demonstrates that the veteran has a current 
hypercholesterolemia disorder.  The May 2004 VA examiner 
diagnosed the veteran with hypercholesterolemia.  The record 
also indicates that the hypercholesterolemia disorder relates 
to a service-connected disorder.  The May 2004 VA examiner 
stated that the veteran's service-connected diabetes mellitus 
disorder likely related to his hypercholesterolemia.  Then, 
in an October 2005 addendum opinion, the examiner reiterated 
this opinion.  

As this examiner's opinion is not contested by other 
competent medical evidence of record, the Board finds that 
the record supports the veteran's claim for secondary service 
connection for hypercholesterolemia.  38 C.F.R. §§ 3.102, 
3.310(a).  

	Liver Disorder 

The record demonstrates that the veteran has a current liver 
disorder.  The May 2004 examiner found the veteran with 
elevated liver enzymes due to hepatic toxicity.  This 
examiner then connected this disorder to a service-connected 
disorder.  In the May 2004 report, and in another October 
2005 addendum, the examiner stated that antifungal treatment 
for the veteran's service-connected skin disorder relates to 
his liver disorder.  

As this examiner's opinion is not contested by other 
competent medical evidence of record, the Board finds that 
the record supports the veteran's claim for secondary service 
connection for a liver disorder.  38 C.F.R. §§ 3.102, 
3.310(a).  

	Headaches 

The record demonstrates that the veteran has a current 
headache disorder.  Another May 2004 VA compensation examiner 
found the veteran with tension headache related to 
stress/anxiety, and with post-traumatic migraines related to 
an automobile accident.  Though this examiner connected the 
veteran's migraines to a 1996 car accident injury, the 
examiner nevertheless related the veteran's tension headaches 
to a service-connected disorder.  In his May 2004 report, 
this examiner stated that, as the veteran has been service 
connected for PTSD, the veteran's headaches are likely 
related to service. 

As this examiner's opinion is not contested by other 
competent medical evidence of record, the Board finds that 
the record supports the veteran's claim for secondary service 
connection for a headache disorder.  38 C.F.R. §§ 3.102, 
3.310(a).  


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for status post recurrent 
bilateral acromioclavicular joint dislocations with 
subsequent mild degenerative joint disease is granted.   

Entitlement to service connection for hypercholesterolemia, 
claimed as secondary to a service-connected disorder, is 
granted.  

Entitlement to service connection for a liver disorder 
manifested by hepatic toxicity, claimed as secondary to a 
service-connected disorder, is granted.  

Entitlement to service connection for tension headaches, 
claimed as secondary to a service-connected disorder, is 
granted.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


